Name: Commission Regulation (EEC) No 72/93 of 15 January 1993 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 1 . 93No L 10/ 18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 72/93 of 15 January 1993 fixing the aid for cotton Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3868/92 to the information at present available to the Commission that the amount of the aid at present in force should be altered as shown in Article 1 to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be ECU 70,827 per 100 kilograms. Article 2 This Regulation shall enter into force on 16 January 1993 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and Commission Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 2053/92 (3), and in particular Article 5 (1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 ( 1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EEC) No 3868/92 (4), as last amended by Regulation (EEC) No 37/93 (*) ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 January 1993. For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 377, 31 . 12. 1987, p. 49 . O OJ No L 211 , 31 . 7. 1981 , p. 2. 0 OJ No L 215, 30. 7. 1992, p. 12. O OJ No L 390, 31 . 12. 1992, p. 106. O OJ No L 6, 12. 1 . 1993, p. 7.